Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 10-20 are pending. Claims 1-8, 10-20 are rejected.
Claim 8 has been amended, but is labeled as previously presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims have been recorded.


Response to Amendment
Regarding Applicant’s arguments that Spata does not describe or suggest a system that includes a controller configured to "provide a sunk detection indication when the height different reduces below the acceptable depth tolerance" that occurs "when the frame of the machine is closer to the ground surface... at more than one location of the frame," or any similar systems. Nor would Spata's system ever operate in such as condition. At best, Spata's system can detect a local depression or pothole in the roadway, and record the type and location thereof.  Examiner strongly disagrees.  Detecting a “local depression or pothole” is detecting a sunk detection.  A pothole is detected based on height different.  This is clearly stated in Spata para 53, sensor system 210 may detect a pothole based on comparing the baseline distance to the first distance and the second distance. For example, sensor system 210 may compare the baseline distance and the first distance, and may detect a pothole since there is a drop (e.g., a negative difference) between the baseline distance and the first distance (e.g., 0.30 m−0.35 m=−0.05 m).  The base line is the distance of the sensor array [which is mounted to the frame] from the ground surface to detect potholes or sunk conditions by detecting the ‘drop’ in distance. i.e. height when the frame of the machine is closer to the ground surface.

Regarding The distinction between the way Spata's system operates and the systems or methods recited in the claims becomes abundantly clear when Spata's disclosure is read and understood as a whole. For example: " in paragraphs [0051] and [0052], Spata explains that an anomaly such as a pothole is detected by comparing the reading from one ground sensor with the remaining sensors and at different times (first and second distances, for example, 0.3m) because Spata expects an anomaly to be localized. A sinking condition in an unpaved surface cannot be detected by such an examination of sensor readings because a sinking condition may not change over short distance; " It is agreed that Spata para 51-52 teach a travel distance.  It is also noted that Sparta para 53 which is cited in the rejection clearly states that the distance is based on a ‘drop’ from a baseline distance. The vehicle in Fig. 2B can not ‘drop’ in the horizontal direction, and the baseline can not be taken in the horizontal direction as the sensors are only in the vertical direction.  Furthermore, potholes are only in the vertical direction and can not be in the horizontal direction. 

Regarding in par. [0063], Spata describes that if one or more sensors detect a difference 
(e.g., a drop or a rise), the sensors will automatically recalibrate.   First para 63 discribes “in some implementation”, which clearly states that in addition to the above teachings, Spata further teaches … Second, even if the system teaches that the system will be automatically recalibrated, the system after recalibration will still detect ‘potholes’ in addition to ‘drop’ from a baseline.  

Regarding “When the disclosure of Spata is considered as a whole, it can be appreciated that the reference is wholly inapplicable to the claims of the present application. Spata describes a system for detecting localized anomalies on paved surfaces and does not describe or suggest systems and methods for detecting machine sinking in unpaved surfaces.”  Examiner strongly disagrees.  Spata’s methods will work regardless of the type of surface used i.e. paved, unpaved, snow, ice, wood, steel, water, and any other surface as the sensors used are radar based, image based, and LIDAR.    

Regarding Moreover, even if one were to use Spata's system on unpaved surfaces, which goes against the teachings of Spata (see, e.g., par. [0075], where Spata specifically describes that anomalies in unpaved or gravel roads are ignored and not even identified), one would still not arrive at a system or method that provides a sunk condition indication at least because Spata's system would not detect the sunk condition because it's not discrete (e.g. less than 0.3m) and/or because Spata's sensors would continuously recalibrate until the machine or vehicle would be completely sunk. Examiner strongly disagrees, Sparta may choose to ignore unpaved or gravel roads.  The does not mean that the method that Sparta teaches cannot perform the deteiction of sunk conditions like potholes using radar, imaging or LIDAR methods.   Sparta may choose to ignore or not even identify as Spata focus is on Roadways.  This is different then Sparta’s system not having to ability to perform the function on an unpaved surface.  Furthermore regarding “continuously recalibration” Spata teaches that the recalibration is based on a user input. Spata para 51, sensor array 210-1 of sensor system 210 may be (e.g., automatically, based on user input, etc.) configured with a baseline distance that identifies a (e.g., calibrated) distance from sensor array 210-1 to an intact roadway surface (e.g., a surface of a roadway without a pothole).

Regarding Based on the disclosures of Minnink and Spata, nowhere it is found that a machine or method checks for the interaction of the ground engaging members of either machine with the ground surface, which is a paved surface in Spata or a worked surface in Mennink.  It is unclear what is meant by this argument relating to the claims.  However, Spata’s teachings check for interaction of the ground engaging members (tires Fig.2B) of the machine (vehicle 200 Fig.2b) with the ground surface as Spata teaches a baseline.  The baseline is the distance form the surface to the sensor based on the height of the tires.  Spata para 51, sensor array 210-1 of sensor system 210 may be (e.g., automatically, based on user input, etc.) configured with a baseline distance that identifies a (e.g., calibrated) distance from sensor array 210-1 to an intact roadway surface (e.g., a surface of a roadway without a pothole).



 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spata US 20170144669.

	
Regarding claim 1, Spata teaches a machine, comprising: 

a frame: (Spata Fig.2B and para 22; platform mounted on a vehicle)

a plurality of ground engaging members associated with the frame, the plurality of ground engaging members configured to move the machine along an unpaved ground surface; (Spata Fig.2b tires.  Tires can travers both paved and unpaved ground surfaces)

a plurality of ground sensors attached to the frame, the plurality of ground sensors providing ground surface information; and (Spata Fig.2b #201-1 sensor array)

an electronic controller (Spata Fig.2b #210-2 Communications Device) associated with the frame, the electronic controller being programmed and configured to:

 receive the ground surface information from the plurality of ground sensors (Spata para 25; sensor system 210 may include a set of sensor arrays 210-1 and a communication device 210-2.) the ground surface information extending to an area that is below or immediately around the frame; (Spata Fig.2B Sensor Array 210-1 pointing down below the frame)

estimate a baseline location of the ground surface relative to the frame of the machine, the baseline location including an acceptable depth tolerance of the ground engaging members relative to the ground surface; (Spata para 51; sensor system 210 may determine the anomaly information [beyond acceptable depth] based on detecting the pothole. In some implementations, sensor system 210 may detect the pothole using a baseline distance [acceptable depth] associated with sensor system 210)

establish a height difference between the baseline location of the ground surface and the frame of the machine; (Spata para 51; sensor array 210-1 of sensor system 210 may be (e.g., automatically, based on user input, etc.) configured with a baseline distance that identifies a (e.g., calibrated) distance from sensor array 210-1 to an intact roadway surface (e.g., a surface of a roadway without a pothole).)

monitor the height difference continuously during operation of the machine; and (Spata para 51; sensor system 210 may detect the pothole based on sensing deviations from the baseline distance.  Also para 49; sensor system 210 may determine the anomaly information when (e.g., after, concurrently [continuously as it passes over] with, etc.) sensor system 210 passes over the pothole (e.g., when vehicle 205 drives over the pothole, flies over the pothole, etc.))

 provide a sunk condition indication when the height difference reduces below the acceptable depth tolerance, (Spata para 49; sensor system 210 may determine the anomaly information when sensor system 210 detects the pothole [height difference reduced below the acceptable depth tolerance]) Also (Spata para 53, sensor system 210 may detect a pothole based on comparing the baseline distance to the first distance and the second distance. For example, sensor system 210 may compare the baseline distance and the first distance, and may detect a pothole since there is a drop (e.g., a negative difference) between the baseline distance and the first distance (e.g., 0.30 m−0.35 m=−0.05 m).) 

the sunk condition indication being present when the frame of the machine is closer to the ground surface than the acceptable depth tolerance at more than one location of the frame. (Spata para 50 large pothole; para 56; sensor system 210 may determine the anomaly information [both acceptable depth tolerance; also see para 54-55] based on distances sensed by multiple sensors [more than one location of the frame] of one or more sensor arrays 210-1.)

Regarding claim 2, Spata teaches all of the limitations of claim 1 and further teaches, wherein each of the plurality of ground sensors provides a respective ground signal containing the ground surface information to the electronic controller at a respective location of the frame. (Spata Fig.2B front, center and rear sensor pointing down)

Regarding claim 3, Spata teaches all of the limitations of claim 2 and further teaches, wherein the electronic controller is further configured to compile a surface contour for an area extending below and around the machine to establish a ride height of the machine based on the ground surface information provided to the electronic controller by the plurality of ground sensors. (Spata para 53, sensor system 210 may detect a pothole based on comparing the baseline distance to the first distance and the second distance. sensor system 210 may detect the pothole based on averaging multiple consecutive distances determined in succession, such as 3 distances measured in a 0.03 period of time (e.g., in order to account for erroneous distance measurements that may lead to false detections of potholes).)  It is noted that averaging is to establish a baseline [ride height] based on contour and not potholes.

Regarding claim 6, Spata teaches all of the limitations of claim 1 and further teaches, wherein following provision of the sunk condition indication, the electronic controller is further configured to adjust a control parameter of the machine. (Spata para 99; vehicle 205 being a driverless car, vehicle 205 can automatically adjust navigation based on the information associated with the pothole.)


Claim 15 is rejected using the same rejections as made to claim 1, additional Spata teaches operating the machine to autonomously traverse an area.  
(Spata para 24; Vehicle 205 may include a vehicle, such as an automobile (e.g., a driverless car, a driver controlled car, a bus, a truck, etc.), an airplane (e.g., an unmanned aerial vehicle (UAV), a piloted airplane, a helicopter, etc.), or another type of vehicle on which sensor system 210 may be mounted.) assigning more than one severity to the sunk condition indication based on the height difference, the severity indicating a shallow sinking condition or an extreme sinking condition. (Spata Fig.5 and para 65; As described above, the anomaly information may include information that identifies the depth of the pothole, the length of the pothole, the size of the pothole, the location of the pothole, the time associated with detecting the pothole, and/or any other type of information that may be useful in determining whether an action is to be taken in connection with a pothole or in tracking a pothole. Also Spata para 14; one or more other types of roadway anomaly, such as another type of anomaly associated with the roadway surface (e.g., a divot, a sink, a depression, a hollow, a bump, a crack, a rise, a heave, etc.),)

Claim 16 is rejected using the same rejections as made to claim 3.
Claim 19 is rejected using the same rejections as made to claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 7, 8-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spata as applied to claim above, and further in view of Mennink US 10,066,346.

Regarding claim 4, Spata teaches all of the limitations of claim 1 but does not explicitly [Spata para 16 and Fig.1A location, depth, length, size, time… ect. It is noted that location and time are also dimensions based on sensors.] teach wherein the ground sensor is a three-dimensional sensor. However Mennink teaches (Mennink Col.5 line 35; The distance sensor can be any type of sensor for measuring a distance such as a sonic tracker or a laser scanner [three-dimensional], or a combination of sensors.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Regarding claim 5, Spata teaches all of the limitations of claim 4 and further teach, wherein the ground sensor is one of a LiDAR (light detection and ranging) sensor, and a stereographic camera. (Spata para 26; sensor 210-1 may include a Light Detection and Ranging (LIDAR) laser system, or other type of laser-based system, a radar-based system, an imaging-based system, or a combination of these and/or other types of systems capable of capturing information relating to a pothole.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Regarding claim 7, Spata teaches all of the limitations of claim 6 and further teach, wherein adjusting a control parameter of the machine in the presence of the sunk condition indication includes at least one of: commanding a downshift of the machine; reducing a speed of the machine, and limiting a turning radius of the machine. (Mennink Col. 3 line 54; The machine control system continuously adjusts to try and match the position [3D coordinate i.e. turning radius] of the finishing part to the surface specification (e.g., surface design) at each location along the surface.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Claim 8 is rejected using the same rejections as made to claim 1 in addition, regarding 
wherein one of the plurality of ground sensors is disposed on the frame for measuring the compacted ground surface below the frame (Spata Fig. 2B Sensor Array 210-1, bellow the frame and measures the compacted ground after the vehicle has traveled over it i.e. unpaved roadway para 74), and wherein another one of the plurality of ground sensors is disposed on the side of the machine for measuring the ground surface around the machine (Sparta Fig. 2B side sensors 210-1 and para 55, sensor system 210 may be configured with a threshold distance associated with another type of roadway anomaly, such as an anomaly associated with an object located on the roadway surface, an anomaly associated with an object near a side of the roadway, an anomaly associated with an object above the roadway, or the like.); 

compacted ground surface information (Mennink Col.2  line 37; Point cloud information can also include information concerning how a surface must fit [ground surface before compact ground surface information] external references, such as curbs and gutters.) it is noted that the sensor that detect height for ground surface can detect compact ground surface information such as height; This filtering allows certain machines and sensor types to be used to acquire point cloud data[ground surface] and different sensor types to be used during surface construction [compacted ground surface information] and modification. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.
Regarding a work implement associated with the frame, the work implement operating to change a shape of the ground surface to a compacted ground surface during operation; (Mennink Col.3 line 45; the finishing part of the machine (i.e., the part of the machine that will modify or create the top of the surface such as a screed, drum, or blade)) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Claim 9, Canceled

Regarding claim 10, Spata and Mennink teach all of the limitations of claim 9 and further teach, wherein the electronic controller is further configured to compile a surface contour for the area extending below and around the machine based on the ground surface and the compacted ground surface information provided to the electronic controller by the plurality of ground sensors. Also (Mennink Col.2  line 37; Point cloud information can also include information concerning how a surface must fit [ground surface before compact ground surface information] external references, such as curbs and gutters.) it is noted that the sensor that detect height for ground surface can detect compact ground surface information such as height; This filtering allows certain machines and sensor types to be used to acquire point cloud data[ground surface] and different sensor types to be used during surface construction [compacted ground surface information] and modification. (Co.9 line 25; the sensors and devices can be located on the front or sides or vehicle 102 as well.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Claim 11 is rejected using the same rejections as made to claim 4.
Claim 12 is rejected using the same rejections as made to claim 5.
Claim 13 is rejected using the same rejections as made to claim 6.
Claim 14 is rejected using the same rejections as made to claim 7.
Claim 17 is rejected using the same rejections as made to claim 4.
Claim 18 is rejected using the same rejections as made to claim 5.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spata as applied to claim above, and further in view of Mennink US 10,066,346 in further view of Kuroda US 20170028986.



Regarding claim 20, Spata teaches all of the limitations of claim 19, Regarding wherein adjusting a control parameter of the machine in the presence of the sunk condition indication includes at least one of: for a shallow sinking condition: commanding a downshift of the machine; reducing a speed of the machine, and limiting a turning radius of the machine; (Mennink Col. 3 line 54; The machine control system continuously adjusts to try and match the position [3D coordinate i.e. turning radius] of the finishing part to the surface specification (e.g., surface design) at each location along the surface.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Regarding and for an extreme sinking condition: stopping and reversing the machine. (Kuroda US 20170028986 teaches Fig.5 Para 194; it is possible to intentionally determine the ground as an obstacle in the scene where the change to the forward inclination is detected to stop (when the measurement space region is used as the region for determination of stopping) or slow down (when the measurement space region is used as the region for determination of slowing down). Also para 7, ground appears measurement region when a vehicle body at a position where concave and convex on the ground exist or inclination of the ground changes, resulting that it is difficult to detect the ground and the obstacle [concave or convex or inclination change of the ground] to be detected while distinguishing them. Such a moving body including an obstacle determining apparatus detects the ground as an obstacle even when there is no object to be an obstacle for traveling and needs to perform control to stop or slow down for safety.) Also para 184.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata and Mennink in view of Kuroda such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of safe vehicle travers based on ground inclination change measurements.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HUI CN 107,288,016 and Limura us 10,156,847.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664